Citation Nr: 0321510	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

REMAND

On February 13, 2003, the Board of Veterans' Appeals (Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denied appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedent opinion, which concluded that DAV 
did not prohibit the Board from developing evidence in a case 
before it, provided that the Board does not adjudicate the 
claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of DAV and other policy considerations, VA 
determined that VBA would resume all development functions.  
In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development will be conducted at the regional office (RO) 
level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain and associate with the claims 
file the veteran's VA treatment records 
for any treatment he received for a 
chronic foot disorder from the medical 
clinic in Fayetteville, North Carolina, 
since December 1998.  Please obtain the 
following records: Notes, Discharge 
Summaries, Consults, and Imaging (X-Ray, 
MRI, CT scan).  

2.  Arrange for the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to conduct a search 
for any additional service medical 
records that may be maintained under the 
veteran's alternative Social Security 
numbers [redacted], or [redacted]
as stated in his March 1996 VA 
Form 21-4138.  If no service records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

3.  After the above actions are 
completed, arrange for the veteran to be 
afforded an examination by an orthopedic 
specialist for an opinion as to whether 
it is as likely as not that his present 
chronic foot disorders were acquired, 
incurred, or aggravated as a result of 
active service.  If the examiner 
determines that any present foot disorder 
pre-existed the veteran's active service 
or represents a congenital disorder, the 
rationale for such determination must be 
explained in detail.  The claims folder 
should be available to the examiner for 
review in conjunction with the 
examination.  

4.  After the development requested above 
is completed, the RO should again review 
the record.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



